Citation Nr: 0313365	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for thrombophlebitis 
of the left leg, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for thrombophlebitis 
of the right leg, rated as noncompensable prior to May 28, 
1998, and as 10 percent disabling from May 28, 1998.

(The issues of entitlement to service connection for a 
disability manifested by multiple myocardial infarctions, 
and entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability claimed as due to service-connected 
disabilities, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 10 years 
prior to his discharge in June 1977.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from separate rating decisions 
issued by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a rating 
decision dated in October 1997, the RO denied claims for 
increased evaluations for left and right leg thrombophlebitis 
rated as 10 percent and noncompensably disabling, 
respectively.  The RO also denied a claim for service 
connection for a myocardial infarction.  

The Board remanded the case in July 1998 for additional 
development. 

In a rating decision dated in August 1998, the RO increased 
the noncompensable rating for right leg thrombophlebitis to 
10 percent disabling.  In June 1999, the RO originally denied 
the claim for TDIU.

In a decision dated in June 2000, the Board denied the 
veteran's claims.  The veteran thereafter appealed that 
determination.  In February 2001, the United States Court of 
Appeals for Veterans Claims (Court), vacated and remanded the 
Board's June 2000 decision for additional development and 
readjudication consistent with the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002)..  

Pursuant to the Court's Order, in October 2001, the Board 
remanded the case.  Subsequently, a March 2003 rating action 
continued the prior denials.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
disability manifested by multiple myocardial infarctions, and 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability claimed 
as due to service-connected disabilities.  This development 
is pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide further 
information as to the procedural requirements necessary for 
further adjudication of those issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations has been 
developed.

2.  The appellant's thrombophlebitis of the left leg is 
manifested by persistent swelling, increased on standing or 
walking, readily resolved by recumbency.  

3.  Prior to May 28, 1998, the appellant's thrombophlebitis 
of the right leg, status post saphenous vein ligation and 
stripping, was asymptomatic.

4.  From May 28, 1998, the appellant's thrombophlebitis of 
the right leg, status post saphenous vein ligation and 
stripping, is manifested primarily by intermittent episodes 
of edema of the foot with occlusion in the greater saphenous 
vein consistent with old trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for 
thrombophlebitis of the left leg, and not in excess thereof, 
are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (1997 and 2002).

2.  Prior to May 28, 1998, the criteria for a compensable 
increased rating for thrombophlebitis of the right leg were 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (1997 & 2002).

3.  From May 28, 1998, the criteria for a rating in excess of 
10 percent for thrombophlebitis of the right leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the November 
1997 statement of the case (SOC) and the November 1999 and 
March 2003 supplemental statements of the case (SSOCs) of the 
laws and regulations pertaining to his claims.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims.  Private and VA treatment 
records have been obtained.  The Board's October 2001 remand 
and the March 2003 SSOC informed the veteran of the 
provisions of the VCAA.  The SSOC specified what evidence the 
veteran must obtain to successfully prosecute his claims, 
what evidence VA had obtained and that VA had assisted him in 
obtaining evidence that he had identified as relevant to his 
claim.  A March 2002 letter notified the veteran of the type 
of evidence necessary to substantiate his claims.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, with regard to his claims for increased evaluations, a 
second remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II. Factual Summary

The veteran's service medical records reflect treatment for 
thrombophlebitis of the right leg and symptoms of idiopathic 
swelling with tender cord of the left leg.  In January 1973, 
he underwent saphenous vein ligation and stripping in the 
right leg.  In March 1973, he was diagnosed with "classical 
migratory superficial thrombophlebitis" based upon recurrent 
symptoms of pain, cellulitis and varicosities of the right 
leg.  He was given a profile limiting him from excessive 
standing, walking or running.  

In a rating decision dated in November 1978, the RO granted 
service connection for thrombophlebitis of the right leg, 
status post- operative saphenous vein ligation, and assigned 
an original noncompensable disability evaluation.

In a decision dated in November 1991, the Board granted 
service connection for thrombophlebitis of the left leg as 
part of the migratory superficial thrombophlebitis treated in 
service.  In a rating decision dated in November 1991, the RO 
assigned a noncompensable rating for this disability.

On VA artery and veins examination, dated in July 1997, the 
appellant reported an in- service history of treatment for 
blood clots to the groin.  He was also treated for blood clot 
of the lung in 1990 for which he was placed on Heparin and 
Coumadin for a year. He had a heart attack in 1997.  He was 
being treated with one aspirin per day.  He denied a previous 
history of high blood pressure, cholesterol or lipid 
problems.  He primarily complained of swelling of the left 
leg upon prolonged use which resolved with overnight rest.  
He further complained that he was unable to walk due to 
arthritis of the hips.  Physical examination revealed that 
the left calf measured 38 centimeters (cm) as opposed to 36.5 
cm. for the right calf.  His left ankle measured 21 cm. as 
opposed to 20 cm. for the right ankle.  There was no pitting 
edema, heat, erythema or tenderness.  Homan's sign was 
negative bilaterally, and peripheral pulses were good.  An 
ultrasound duplex venography demonstrated no evidence of deep 
venous thrombosis in the common femoral, superficial femoral, 
and popliteal veins, bilaterally.

In November 1997, the RO increased the disability evaluation 
for left leg thrombophlebitis to the current 10 percent 
rating.

Beginning in May 1998, R.A.B., M.D. treated the appellant for 
thrombosis of the veins of the right foot manifested by a 
tender thrombosed vein on the top with mild swelling of the 
foot.  He was placed on Coumadin indefinitely, and the 
inflammation and swelling had resolved by June 1998.  By 
means of a rating decision dated in August 1998, the RO 
increased to 10 percent the disability evaluation for right 
leg thrombophlebitis.

In November 1999, an endocrinology examination revealed no 
clubbing, cyanosis or edema of the lower extremities.  He was 
given diagnoses of hyperlipidemia, hyperglycemia, 
arteriosclerotic heart disease, history of hepatitis and 
history of coagulopathy with multiple deep venous thromboses 
(DVT's) and pulmonary thromboembolisms (PTE's).  Later that 
month, a vascular Doppler ultrasound of the right lower 
extremity revealed occlusion in the greater saphenous vein 
consistent with old trauma, but no thrombus was identified in 
the deep venous channels of the right leg.

On VA examination in May 2002, the veteran reported that his 
last episode of phlebitis occurred in the lateral aspect of 
the right ankle in January 2002.  Subsequently, his Coumadin 
was adjusted.  He noted that standing for extended periods of 
time resulted in some swelling of his left lower leg and some 
dilation of the veins in the dorsum of the left foot, with 
tenderness to the foot.  

On examination of the left leg, there were spider 
varicosities on the dorsum of the foot extending over the 
lateral aspect.  With standing, these became dilated and 
bluish in color.  There was no evidence of chronic ulceration 
or chronic skin changes.  Dorsalis pedis and posterior tibial 
pulses were present.  There was 1+ pitting edema and no 
board-like edema.  The veteran stated that the edema was 
relieved with elevation of the feet.  Some varicosities did 
extend up the medial aspect of the left lower leg, however 
these were in the greater sapheneous distribution, slightly 
visible to the eye, and nontender to palpation.  

Examination of the right leg showed no evidence of swelling.  
The right leg was one inch smaller than the left in 
circumference, measured at the calf.  There were spider 
varicosities in the dorsum of the right foot extending over 
the lateral aspect.  With standing, these became slightly 
engorged and bluish in color.  There was no evidence of 
chronic ulceration or chronic skin changes.  Some 
varicosities did extend up the medial aspect of the right 
lower leg, however these were in the greater sapheneous 
distribution, slightly visible to the eye, and nontender to 
palpation.  The veteran reported occasional swelling with 
extended standing.  There was no evidence of cyanosis.  The 
veteran did not wear elastic stockings, and he did not 
complain of severe pain in the lower extremities.  Only 
during acute exacerbations with phlebitis was he particularly 
symptomatic with his varicosities.  

III.  Increased Rating Claims 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

The severity of disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  On 
January 12, 1998, new regulations became effective with 
respect to the criteria to be considered in evaluating post- 
phlebitic syndromes under Diagnostic Code 7121.  Prior to the 
effective date of the current regulations, the appellant's 
claim for an increased rating may only be evaluated according 
to the older version of Diagnostic Code 7121.  See VA O.G.C. 
Prec. 3-2000 (April 10, 2000).  However, pursuant to the 
holding of the Court in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and the statutory provision of 38 U.S.C.A. § 5110(g), 
the increased rating claims must be considered under both the 
old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id. 
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

Thrombophlebitis, Left Leg

The veteran contends that his disability of thrombophlebitis 
of the left leg warrants an evaluation in excess of the 
currently assigned 10 percent rating.  Under the regulations 
in effect prior to January 12, 1998, the veteran's 10 percent 
rating for thrombophlebitis of the left leg under Diagnostic 
Code 7121 contemplated symptoms of persistent moderate 
swelling of leg not markedly increased on standing or 
walking.  A 30 percent rating contemplated persistent 
swelling of the leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency, or 
moderate discoloration, pigmentation or cyanosis.  A 60 
percent evaluation was warranted for persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.

The criteria currently outlined in Diagnostic Code 7121 
provides for evaluating post-phlebitic syndrome as follows: a 
20 percent evaluation is assigned when there is evidence of 
persistent edema incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation is assigned when there is 
evidence of persistent edema that is incompletely relieved by 
elevation of the extremity and stasis pigmentation or eczema, 
with or without intermittent ulceration; a 60 percent 
evaluation is assigned when there is evidence of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; and, a 100 percent 
evaluation is assigned when there is evidence of massive 
board-like edema with constant pain at rest. See 38 C.F.R. § 
4.104, Diagnostic Code 7121 (2002).

As shown by the July 1997 VA artery and veins examination, 
the veteran manifested appreciable swelling of the left calf 
and ankle.  He complained that his swelling primarily 
occurred with prolonged use, but admitted that his symptoms 
were resolved with overnight rest.  There was no evidence of 
pitting edema, heat, erythema or tenderness.  His Homan's 
sign was negative, his peripheral pulses were good, and there 
was no evidence of deep venous thrombosis.  However, his 
extensive medical record of file only records one other 
recent episode of lower extremity swelling in 1990. 
Additionally, an examination by his private physician in 
November 1999 documents a finding of no evidence of clubbing, 
cyanosis or edema of the left lower extremity.  The May 2002 
VA examination described persistent edema relieved with 
elevation of the foot.  

The July 1997 VA artery and veins examination report noted 
that the veteran's left lower extremity swelling, when 
present, was resolved with overnight rest.  Similarly, the 
May 2002 VA examination found his swelling to be relieved 
with elevation.  However, it was noted that swelling occurred 
after prolonged standing and intimated that this occurred 
quite often.  It was worse in the left leg.  This was 
relieved by recumbency.  The medical record does not 
demonstrate the kind of persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration, that would merit 
the next higher, 60 percent, evaluation.  Resolving doubt in 
the veteran's favor, the Board finds that the evidence of 
record supports an evaluation of 30 percent for 
thrombophlebitis of the left leg under the old criteria.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7121 (1997).

With regard to the new criteria, the evidence of record 
demonstrates "persistent" edema of the left lower extremity, 
increased on standing or walking, but readily received by 
recumbency.  There is no evidence of persistent edema that is 
incompletely relieved by elevation of the extremity and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; and the criteria for a rating greater than 30 
percent are not met or approximated.  See 38 C.F.R. § Part 4, 
Diagnostic Code 7121 (2002).

Thrombophlebitis, Right Leg

The veteran contends that his disability of thrombophlebitis 
of the right leg warrants an evaluation in excess of the 
currently assigned 10 percent rating.  Review of the record 
reveals that the veteran underwent saphenous vein ligation 
and stripping for recurrent thrombophlebitis of the right leg 
in service.  A current venous Doppler sonogram reveals 
occlusion in the greater saphenous vein consistent with old 
trauma.  He did receive treatment for a tender thrombosed 
vein of the right foot with mild swelling beginning in May 
1998, but his inflammation and swelling had resolved by end 
of the next month.  Previous examinations of the right lower 
extremity in 1990 and 1997 were unremarkable and without 
complaint.  His most recent private examination of the right 
lower extremity, which occurred in November 1999, revealed no 
evidence of clubbing, cyanosis or edema.  The May 2002 VA 
examination did not show any edema.  There has been no 
evidence of discoloration or pigmentation. 

Based upon the above, the Board finds that prior to May 1998, 
thrombophlebitis of the right leg was asymptomatic.  
Accordingly, the veteran did not meet the criteria for a 
compensable rating under the criteria in effect prior to or 
from January 12, 1998.

Based on the above, the Board finds that from May 1998, the 
preponderance of the evidence negates a finding of 
"persistent" swelling of the leg or thigh and/or 
discoloration, pigmentation or cyanosis.  The May 2002 VA 
examination report reflects only occasional swelling after 
extended use.  As such, the Board finds that, at any time 
during the pendency of this appeal, the evidence of record 
preponderates against an increased rating for 
thrombophlebitis of the right leg under the schedular 
criteria in effect prior to January 12, 1998.

In the absence of evidence showing the persistence of edema 
of the right lower extremity, the Board must also conclude 
that the evidence of record preponderates against an 
increased rating for thrombophlebitis of the right leg under 
the schedular criteria in effect since January 12, 1998.  In 
applying both the old and criteria to the facts of this case, 
the Board does not find that either version is more favorable 
to the veteran.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
bilateral leg disabilities presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his service connected disabilities and the 
evidence does not show that his service-connected 
disabilities are responsible for any marked interference with 
employment.  As such, the Board finds no basis for further 
action on this question. VA O.G.C. Prec. 6-96 (1996).


ORDER

A rating of 30 percent for thrombophlebitis of the left leg 
is granted, subject to the regulations governing the award of 
monetary benefits.

An increased rating for thrombophlebitis of the right leg is 
denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

